Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Buchmuller on Friday, April 9th, 2020.
The application has been amended as follows:

Amend Claims 1, 20, 31 and 44 as follows:

1.  (Currently Amended) A method of producing a nanosurfactant composition suitable for injection into a hydrocarbon-bearing formation for enhanced oil recovery operations, the method comprising the steps of:
combining a sulfonate surfactant and an oil to form a first mixture;
combining the first mixture, a zwitterionic co-surfactant, and fresh water to form a second mixture;
combining the second mixture, a functionalized zwitterionic copolymer, and the fresh water to form a third mixture; and

wherein the functionalized zwitterionic copolymer has a first monomeric unit comprising 1 -vinylimidazole,
wherein the nanoassembly has a hydrophobic interior and a hydrophilic exterior, the hydrophobic interior comprising the sulfonate surfactant, a hydrophobic portion of the zwitterionic co-surfactant, and the oil, the hydrophilic exterior comprising a hydrophilic portion of the zwitterionic co-surfactant interacting with the functionalized zwitterionic copolymer present in an aqueous environment,
wherein the hydrophilic portion of the zwitterionic co-surfactant stabilizes the nanoassembly by interacting with the divalent cations present in the saline water,
wherein the oil facilitates containment of the sulfonate surfactant in the hydrophobic interior of the nanoassembly,
wherein the quantity of sulfonate surfactant in the nanosurfactant composition ranges between 0.1wt% and 0.25wt%,
wherein the quantity of the oil in the nanosurfactant composition ranges between 0.002 wt% and 0.02wt%.


20.  (Currently Amended) A nanosurfactant composition suitable for injection into a hydrocarbon -bearing formation for enhanced oil recovery operations, the nanosurfactant composition comprising:

a hydrophobic interior, the hydrophobic interior comprising:
petroleum sulfonate;
a hydrophobic portion of a zwitterionic co-surfactant; and
mineral oil; and
a hydrophilic exterior, the hydrophilic exterior comprising:
a hydrophilic portion of the zwitterionic co-surfactant; and
an aqueous environment, the aqueous environment comprising:
a functionalized zwitterionic copolymer; and
divalent cations,
wherein the functionalized zwitterionic copolymer has a first monomeric unit comprising 1 -vinylimidazole,
wherein the hydrophilic portion of the zwitterionic co-surfactant is configured to interact with the functionalized zwitterionic copolymer present in the aqueous environment,
wherein the hydrophilic portion of the zwitterionic co-surfactant is configured to stabilize the nanoassembly by interacting with the divalent cations present in the aqueous environment,
wherein the mineral oil is configured to facilitate containment of the petroleum sulfonate in the hydrophobic interior of the nanoassembly,
wherein the quantity of sulfonate surfactant in the nanosurfactant composition ranges between 0.1wt% and 0.25wt%,
wherein the quantity of the oil in the nanosurfactant composition ranges between 0.002 wt% and 0.02wt%.



31.  (Currently Amended) A method for recovering hydrocarbons from a hydrocarbon-bearing formation, the method comprising the steps of:
introducing into the hydrocarbon-bearing formation a nanosurfactant composition, the nanosurfactant composition formed by the steps of:
combining a sulfonate surfactant and an oil to form a first mixture;
combining the first mixture, a zwitterionic co-surfactant, and fresh water to form a second mixture;
combining the second mixture, a functionalized zwitterionic copolymer, and the fresh water to form a third mixture; and
combining the third mixture and saline water to form the nanosurfactant composition, the saline water comprising divalent cations, the nano surfactant composition comprising a nanoassembly,
wherein the functionalized zwitterionic copolymer has a first monomeric unit comprising 1-vinylimidazole,
wherein the nanoassembly has a hydrophobic interior and a hydrophilic exterior, the hydrophobic interior comprising the sulfonate surfactant, a hydrophobic portion of the zwitterionic co-surfactant, and the oil, the hydrophilic exterior comprising a hydrophilic portion of the zwitterionic co-surfactant interacting with the functionalized zwitterionic copolymer present in an aqueous environment,
wherein the hydrophilic portion of the zwitterionic co-surfactant stabilizes the nanoassembly by interacting with the divalent cations present in the saline water,

driving the nano-surfactant composition through the hydrocarbon-bearing formation to displace the hydrocarbons from the hydrocarbon-bearing formation, wherein the nanoassembly reduces interfacial tension between the hydrocarbons and the saline water,
wherein the quantity of sulfonate surfactant in the nanosurfactant composition ranges between 0.1wt% and 0.25wt%,
wherein the quantity of the oil in the nanosurfactant composition ranges between 0.002 wt% and 0.02wt%.


44.  (Currently Amended) A method of producing a nanosurfactant composition suitable for injection into a hydrocarbon-bearing formation for enhanced oil recovery operations, the method comprising the steps of:
combining a sulfonate surfactant, an oil, and fresh water to form a first mixture;
combining a zwitterionic co-surfactant and the fresh water to form a second mixture;
combining a functionalized zwitterionic copolymer and the fresh water to form a third mixture;
combining the first mixture, the second mixture, and the third mixture to form a fourth mixture; and
combining the fourth mixture and saline water to form the nanosurfactant composition, the saline water comprising divalent cations, the nanosurfactant composition comprising a nanoassembly,

wherein the nanoassembly has a hydrophobic interior and a hydrophilic exterior, the hydrophobic interior comprising the sulfonate surfactant, a hydrophobic portion of the zwitterionic co-surfactant, and the oil, the hydrophilic exterior comprising a hydrophilic portion of the zwitterionic co-surfactant interacting with the functionalized zwitterionic copolymer present in an aqueous environment,
wherein the hydrophilic portion of the zwitterionic co-surfactant stabilizes the nanoassembly by interacting with the divalent cations present in the saline water,
wherein the oil facilitates containment of the sulfonate surfactant in the hydrophobic interior of the nanoassembly,
wherein the quantity of sulfonate surfactant in the nanosurfactant composition ranges between 0.1wt% and 0.25wt%,
wherein the quantity of the oil in the nanosurfactant composition ranges between 0.002 wt% and 0.02wt%.


Reasons for Allowance
Upon review and consideration of the claim limitations dated 03/09/2021, the Examiner’s Amendments above and after updating the examiner’s search, the examiner finds the applicant’s amendments novel and the arguments persuasive. The examiner finds persuasive pages 11-17 of the applicant’s remarks/arguments dated 03/09/2021.
Thus, the examiner finds Independent claims 1, 20, 31 and 44 (and their corresponding dependent claims) allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZAKIYA W BATES/Primary Examiner, Art Unit 3674